                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    FORT WAYNE DIVISION

JOHN T. CLORE,                                                )
                                                              )
        Plaintiff,                                            )
                                                              )
        v.                                                    )        CAUSE NO. 1:17-cv-00026-SLC
                                                              )
COMMISSIONER OF SOCIAL SECURITY,                              )
sued as Andrew Saul, Commissioner of SSA,1                    )
                                                              )
        Defendant.                                            )

                                         OPINION AND ORDER

        Plaintiff John T. Clore brought this suit to contest a denial of disability benefits by

Defendant Commissioner of Social Security (“Commissioner”). (ECF 1). On May 30, 2018,

this Court entered an Opinion and Order that reversed the Commissioner’s denial of benefits and

remanded the case for further proceedings. (ECF 20).

        Clore’s counsel, Attorney Ann Tryznka (“Counsel”) now moves pursuant to 42 U.S.C. §

406(b) for the Court’s authorization of attorney fees in the amount of $32,062.75 for her

representation of Clore in federal court, less an offset for the $11,000 in attorney fees previously

received by Counsel under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (ECF

25). The Commissioner filed a response indicating that he does not object to the amount sought

in the motion. (ECF 26). Therefore, the motion is ripe for ruling. For the following reasons, the

motion for attorney fees will be GRANTED.




        1
            Andrew Saul is now the Commissioner of Social Security, see, e.g., Saunders v. Saul, 777 F. App’x 821
(7th Cir. 2019); Michael T. v. Saul, No. 19 CV 1519, 2019 WL 3302215, at *1 n.2 (N.D. Ill. July 23, 2019), and
thus, he is automatically substituted for Nancy Berryhill in this case, see Fed. R. Civ. P. 25(d).
                               A. Factual and Procedural Background

        On December 1, 2016, Counsel entered into a Federal District Court Fee Agreement (the

“Fee Agreement”) with Clore for her representation of him in federal court.2 (ECF 25-1 at 33-

34). The Fee Agreement provides that Counsel will receive twenty-five percent of any past due

benefits awarded to Clore and his family in the event his disability appeal is successful. (Id. at

33).

        On January 23, 2017, Clore filed the instant action in this Court, appealing the

Commissioner’s denial of his application for disability benefits. (ECF 1). On May 30, 2018,

this Court entered an Opinion and Order reversing the Commissioner’s final decision and

remanding the case to the Commissioner for further proceedings. (ECF 20).

        On September 4, 2018, the Commissioner filed a stipulation to an award of attorney fees

under the EAJA in the amount of $11,000, for the 58.3 hours that Counsel spent advocating

Clore’s claim in federal court. (ECF 22, 23). The Court then granted the stipulated motion,

ordering the Commissioner to pay the requested EAJA fee award to Clore. (ECF 24).

        On September 12, 2019, the Commissioner sent a notice of award to Clore, informing

him that he was entitled to monthly supplemental security income as of January 2017 and back

payments in the amount of $16,016. (ECF 25-1 at 17). On February 17, 2020, the

Commissioner sent another notice of award to Clore, informing that he was also entitled to

monthly disability insurance benefits beginning May 2014 and past-due benefits in the amount

of $121,529. (ECF 25-1 at 9-11).

        The following month Counsel filed the instant motion, together with a memorandum and


        2
         The most common fee arrangement between attorneys and Social Security claimants is the contingent fee
agreement. Gisbrecht v. Barnhart, 535 U.S. 789, 800 (2002).

                                                      2
supporting evidence, seeking fees under § 406(b) in the amount of $32.062.75 for the 58.3 hours

Counsel spent advocating Clore’s appeal in federal court. (ECF 25, 25-1, 25-2). Counsel

acknowledges that the previously awarded EAJA fees of $11,000 should be offset from the §

406(b) award. (ECF 25 at 1).

                                              B. Legal Standard

          Fees for representing Social Security claimants, both administratively and in federal

court, are governed by 42 U.S.C. § 406. Gisbrecht, 535 U.S. at 793-94. Section 406(a) controls

fees for representation in administrative proceedings, and § 406(b) controls attorney fees for

representation in court. Id. Unlike fees obtained under the EAJA,3 the fees awarded under § 406

are charged against the claimant, not the government. Id. at 796.

          Under § 406(a), an attorney who has represented a claimant may file a fee petition or fee

agreement with the Commissioner to receive fees for his or her representation at the

administrative level. Id. at 794-95; 20 C.F.R. §§ 404.1725(a), 416.1525(a). There are, however,

limits on the amount that the Commissioner can award pursuant to § 406(a). Gisbrecht, 535 U.S.

at 795.

          Under § 406(b), an attorney who has successfully represented a claimant in federal court

may receive “a reasonable fee for such representation, not in excess of 25 percent of the total of

the past-due benefits to which the claimant is entitled by reason of such judgment . . . .”4 42

U.S.C. § 406(b)(1)(A); Gisbrecht, 535 U.S. at 795. This twenty-five percent cap applies only to



          3
          The EAJA is a fee-shifting statute wherein the government pays attorney fees to a prevailing party when
the government’s position was not “substantially justified.” 28 U.S.C. § 2412(d)(1)(A).

          4
            “Collecting or even demanding from the client anything more than the authorized allocation of past-due
benefits is a criminal offense.” Gisbrecht, 535 U.S. at 796 (citing 42 U.S.C. §§ 406(a)(5), (b)(2); 20 C.F.R. §§
404.1740-1799).

                                                         3
fees for court representation and not to the aggregate fees awarded under §§ 406(a) and (b).

Culbertson v. Berryhill, 139 S. Ct. 517, 523 (2018).

       Section § 406(b) has been harmonized with the EAJA. Gisbrecht, 535 U.S. at 796.

Although fee awards may be made under both the EAJA and § 406(b), a claimant’s attorney

must refund to the claimant the amount of the smaller fee that the attorney received, as an EAJA

award “offsets” an award under § 406(b). Id. at 797.

       Unlike the award by the Commissioner under § 406(a), the Court is required under

§ 406(b) to review for reasonableness the attorney fees yielded by contingent fee agreements.

Id. at 809. The Supreme Court has explained:

               Congress has provided one boundary line: Agreements are
               unenforceable to the extent that they provide for fees exceeding 25
               percent of the past-due benefits. Within the 25 percent boundary, .
               . . the attorney for the successful claimant must show that the fee
               sought is reasonable for the services rendered.
                        Courts that approach fee determinations by looking first to
               the contingent-fee agreement, then testing it for reasonableness,
               have appropriately reduced the attorney’s recovery based on the
               character of the representation and the results the representative
               achieved.

Id. at 807-08 (citations and footnotes omitted).

                                          C. Discussion

       The Court is charged with determining whether Counsel’s requested fee of $32,062.75

under the Fee Agreement and § 406(b) is “a reasonable fee for such representation, not in excess

of 25 percent of the total of the past-due benefits . . . .” 42 U.S.C. § 406(b)(1)(A). Clore was

awarded $121,529 in past-due disability insurance benefits and $16,016 in back payments of

supplemental security income. Thus, the fee amount that Counsel requests, $32,062.75, does not

exceed twenty-five percent of Clore’s past-due benefits.


                                                   4
        Counsel contends that the requested fee award of $32,062.75 is reasonable for the 58.3

hours she spent representing Clore in federal court. The Court acknowledges Counsel’s

significant experience in the field of Social Security law, and that Counsel obtained a good result

for Clore. See Gisbrecht, 535 U.S. at 808 (acknowledging that courts consider in § 406(b) fee

requests the character of the representation and the results the representative achieved); Brown v.

Barnhart, 270 F. Supp. 2d 769, 772 (W.D. Va. 2003) (considering in a § 406(b) analysis that

counsel had handled 900 or more Social Security cases and achieved a large measure of success

for his client). In doing so, Counsel requested just one thirty-day extension (ECF 13) and thus

did not contribute to any significant delay of the case. See Gisbrecht, 535 U.S. at 808

(considering any extensions requested by the attorney in an effort to assess whether the attorney

created an unreasonable delay that would contribute to the attorney’s profit from the

accumulation of the claimant’s past benefits).

        Also, the risk of loss the attorney assumed in representing the plaintiff is another factor

some courts consider when assessing the reasonableness of the requested fee. “[T]here is a great

risk of loss in social security disability appeals at the district court level because a substantial

evidence standard of review governs rather than a de novo standard. The risk of loss is also

greater in social security cases because there are no settlements.” Hussar-Nelson v. Barnhart,

No. 99 C 0987, 2002 WL 31664488, at *3 (N.D. Ill. Nov. 22, 2002); see Crawford v. Astrue, 586

F.3d 1142, 1152 (9th Cir. 2009) (“The attorneys assumed significant risk in accepting these

[Social Security] cases, including the risk that no benefits would be awarded or that there would

be a long court or administrative delay in resolving the cases.”).

        Here, Counsel’s requested fee of $32,062.75 divided by the 58.3 hours she spent on the



                                                   5
case in federal court equates to an effective rate of about $550 per hour.5 As such, Counsel’s

requested fee equates to an effective rate within the range frequently awarded by this Court, see,

e.g., Rorick v. Colvin, No. 1:11-CV-00037, 2014 WL 3928488 (N.D. Ind. Aug. 12, 2014)

(awarding fee equating to $653.79 per hour); Harris v. Colvin, No. 1:11-CV-00405, 2014 WL

3899312 (N.D. Ind. Aug. 11, 2014) (awarding fee equating to $647.61 per hour); Duke v. Astrue,

No. 1:07-CV-00188, 2010 WL 3522572 (N.D. Ind. Aug. 30, 2010) (awarding fee equating to

$549.14 per hour).

         Accordingly, Counsel’s requested fee award of $32,062.75 under § 406(b) will be

authorized by this Court, but will incorporate an offset for the $11,000 in EAJA fees previously

received by Counsel, reducing the fee award to $21,062.75. See Gisbrecht, 535 U.S. at 796.

                                                 D. Conclusion

         For the foregoing reasons, Clore’s Motion for Authorization of Attorney Fees Pursuant to

42 U.S.C. § 406(b) (ECF 25) is GRANTED, except that the requested fee of $32,062.75 is

reduced to $21,062.75 to offset the $11,000 in EAJA fees previously received by Counsel.

         SO ORDERED.

         Entered this 6th day of April 2020.

                                                                        /s/ Susan Collins
                                                                        Susan Collins
                                                                        United States Magistrate Judge



         5
            While the Supreme Court in Gisbrecht rejected the lodestar approach (which incorporates consideration of
a reasonable hourly rate for an attorney) as a starting point to determine the reasonableness of a fee request under §
406(b), see Gisbrecht, 535 U.S. at 802, 808, certain aspects of a lodestar approach remain in the calculus, Brannen v.
Barnhart, No. 1:99-CV-325, 2004 WL 1737443, at *5 (E.D. Tex. July 22, 2004). As a result, “[d]istrict courts are
left to determine how much of the lodestar approach is still viable.” Brannen, 2004 WL 1737443, at *5; see Jeter v.
Astrue, 622 F.3d 371, 381 (5th Cir. 2010) (“[D]istrict courts may consider the lodestar method in determining the
reasonableness of a § 406(b) fee, but the lodestar calculation alone cannot constitute the basis for an ‘unreasonable’
finding.”).

                                                          6
